Exhibit 10.34

 

2004-05 STATEWIDE RESIDENTIAL APPLIANCE RECYCLING PROGRAM AGREEMENT

 

 


BETWEEN

 

ARCA CALIFORNIA, INC.

 


AND


 


SOUTHERN CALIFORNIA EDISON COMPANY


 

 

This program is funded by California utility customers and administered by
Southern California Edison Company under the auspices of the California Public
Utilities Commission.

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

1   DEFINITIONS

 

 

 

2   GENERAL TERMS

 

 

 

3   CONTRACT DOCUMENTS

 

 

 

4   CONTRACTOR RECYCLING SERVICES

 

 

 

5   CONTRACTOR REPORTS

 

 

 

6   CONTRACTOR CUSTOMER COMPLAINT AND DISPUTE RESOLUTION PROCESS

 

 

 

7   ELIGIBLE CUSTOMERS AND REFRIGERATORS AND FREEZERS

 

 

 

8   INELIGIBLE CUSTOMERS AND REFRIGERATORS AND FREEZERS

 

 

 

9   CONTRACTOR’S COMPENSATION

 

 

 

10   CONTRACTOR BILLING

 

 

 

11   SCE RESPONSIBILITIES

 

 

 

12   OWNERSHIP AND CUSTOMER CONFIDENTIALITY REQUIREMENTS

 

 

 

13   CONFLICT OF INTEREST

 

 

 

14   RIGHT TO AUDIT AND INSPECT; RECORDKEEPING

 

 

 

15   CHANGES

 

 

 

16   PERMITS, CODES AND STATUTES

 

 

 

17   REPRESENTATIONS AND WARRANTIES

 

 

 

18   TITLE

 

 

 

19   INSURANCE

 

 

 

20   INDEMNITY

 

 

 

21   TERM AND TERMINATION

 

 

 

22   STOP WORK

 

 

--------------------------------------------------------------------------------


 

23   WRITTEN NOTICES

 

 

 

24   SUBCONTRACTS

 

 

 

25   INDEPENDENT CONTRACTOR

 

 

 

26   NON-DISCRIMINATION CLAUSE

 

 

 

27   CPUC AUTHORITY TO MODIFY

 

 

 

28   NON-WAIVER

 

 

 

29   ASSIGNMENT

 

 

 

30   FORCE MAJEURE

 

 

 

31   DISPUTE RESOLUTION

 

 

 

32   SEVERABILITY

 

 

 

33   GOVERNING LAW

 

 

 

34   SECTION HEADINGS

 

 

 

35   SURVIVAL

 

 

 

36   NONRELIANCE

 

 

 

37   ATTORNEYS’ FEES

 

 

 

38   COOPERATION

 

 

 

39   ENTIRE AGREEMENT

 

 

 

40   COUNTERPARTS

 

 

--------------------------------------------------------------------------------


 

THIS AGREEMENT (“Agreement”) is effective as of the 1st day of January, 2004
(“Effective Date”) by and between SOUTHERN CALIFORNIA EDISON COMPANY, a
California corporation (“SCE”) and ARCA CALIFORNIA, INC., a California
corporation and wholly owned subsidiary of Appliance Recycling Centers of
America, Inc. (“Contractor”).  SCE and Contractor are also each individually
referred to herein as “Party” and collectively as “Parties.”

 

RECITALS

 

WHEREAS the Parties desire to implement an appliance recycling program during
Program Years 2004 and 2005 under the terms and conditions required by the
California Public Utilities Commission and as set forth herein, for the removal
of older, working inefficient refrigerators and freezers (“Eligible
Refrigerators and Freezers”) (“the 2004-05 Statewide Residential Appliance
Recycling Program” or “Program”) from customer residences in the service
territory of SCE.

 

WHEREAS, SCE desires to ensure the safe, lawful recovery and recycling or lawful
disposal, as necessary, of CFCs, HCFCs, HFCs, PCBs, mercury, and used oil and
Hazardous Materials.

 

WHEREAS, SCE desires to contract with Contractor for the comprehensive
management of the 2004-05 Statewide Residential Appliance Recycling Program in
the SCE Territory.

 

WHEREAS, Contractor desires to contract with SCE for the comprehensive
implementation of recycling services of the 2004-05 Statewide Residential
Appliance Recycling Program in the SCE Territory, said management to include,
without limitation, the collection, disabling and proper disposal of primary and
secondary working Eligible Refrigerators and Freezers; removal of CFCs, HCFCs,
HFCs, PCBs, mercury and other Hazardous Materials from collected Eligible
Refrigerators and Freezers; handling storage and legal disposal of compressor
oil, PCBs and other Hazardous Materials; recycling of metal, sulfur dioxide,
CFCs, HCFCs, HFCs and oil; providing incentives to participating customers of
SCE and SDG&E who relinquish Eligible Refrigerators and Freezers, performance of
a Program Participant survey, and providing reports and data to assist SCE in
tracking program goals and expenditures and evaluating the program.

 

--------------------------------------------------------------------------------


 

WHEREAS, Contractor represents (i) that it has knowledge of the federal Clean
Air Act, the Resource Conservation and Recovery Act, and Toxic Substances
Control Act as well as the California Health and Safety Act (Article 10.1,
commencing with Section 25211 of Chapter 6.5 of Division 20), the California
Public Resources Code (Chapter 3.5, commencing with Section 42160 of Part 3 of
Division 30), and all other applicable federal, state, and local regulations
regarding the proper processing and recycling of refrigerators and freezers and
hazardous materials contained within the refrigerators and freezers; (ii) that
it has knowledge of the hazards associated with the removal, handling, storage,
recycling, and legal disposal of hazardous materials; (iii) that it has
experience and expertise in such removal, handling, storage, recycling, and
legal disposal; (iv) that it uses only qualified personnel, (including
subcontractor’s and agent’s personnel) who have been instructed and certified in
the proper safety procedures to be used in such removal, handling, storage,
recycling, or legal disposal, and (v) that it has established and will continue
to operate and maintain its recycling center in the City of Compton or other
areas acceptable to Contractor and SCE.

 

WHEREAS, the Parties hereto desire to set forth terms and conditions under which
the aforesaid management services shall be performed and which shall constitute
the Parties’ agreement.

 

NOW THEREFORE, for valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the Parties agree as follows:

 

1.             DEFINITIONS

 

1.1           Agreement: This document, the terms and conditions contained in
this Agreement as amended from time to time.

 

1.2           Amendment:  Future document signed by the authorized
representatives of both Parties which changes or modifies the terms of this
Agreement.

 

1.3           Business Day:  The period from one midnight to the following
midnight, excluding Saturdays, Sundays, and holidays.

 

1.4           Calendar Day:  The period from one midnight to the following
midnight, including Saturdays, Sundays, and holidays.

 

1.5           CFCs: Chlorofluorocarbons.  (See also HCFCs and HFCs.)

 

--------------------------------------------------------------------------------


 

1.6           CFC-11: Chlorofluorocarbons used as the blowing agent in the
refrigerator and freezer polyurethane foam insulation.

 

--------------------------------------------------------------------------------


 

1.7           Change Order: Document issued by SCE to Contractor and accepted by
Contractor that changes or modifies the terms of this Agreement.

 

1.8           Contract Period: January 1, 2004 to December 31, 2005 for
completion of the Work, unless otherwise terminated pursuant to the terms and
conditions of this Agreement.

 

1.9           CPUC: the California Public Utilities Commission.

 

1.10         Disposition Code:  Code assigned to each customer appliance turn-in
order form (ATO) that identifies whether a working or non-working Refrigerator
or Freezer was collected, or disabled with the customer’s permission, if the
order was cancelled by the customer, which incentive was selected, and other
similar details regarding each order.

 

1.11         Documentation: Specifications, procedures, instructions, reports,
test results, analyses, calculations, manuals, and other data specified in the
Purchase Order, Change Order, this Agreement, and any amendment to this
Agreement, as required by any legal entity having jurisdiction over the Work.

 

1.12         Eligible Customer: For purposes of this Agreement, an Eligible
Customer is a resident in SCE’s service territory who occupies an existing
single-family residential (Domestic Rate) or multi-unit dwelling or mobile home,
or is the owner or authorized representative of existing multifamily housing and
who may qualify for the 2004-05 Statewide Residential Appliance Recycling
Program.  Eligible Customers include customers who reside in the SCE’s service
territory but who take distribution services from an entity other than SCE. 
(See Section 7 of this Agreement.)

 

1.13           Eligible Refrigerators and Freezers: Refrigerators and freezers
that meet the 2004-05 Statewide Residential Appliance Recycling Program
refrigerator and freezer eligibility criteria as set forth in Section 7 of this
Agreement.

 

1.14         Hard-to-Reach: Eligible Customers who are residents of areas other
than the Los Angeles basin and/or are moderate income and/or multifamily or
mobile home tenants and are within the zip codes listed.

 

--------------------------------------------------------------------------------


 

1.15         Hazardous Materials: Any substance or material which has been
designated as hazardous or toxic by the U.S. Environmental Protection Agency,
the California Department of Toxic Substances Control and/or any other
governmental agency now or hereinafter authorized to regulate materials in the
environment, including, but not limited to “Materials which require special
handling” as defined in California Public Resources Code Section 42167 or other
applicable code, rule or regulation, which is contained in or is derived from
the Eligible Refrigerators or Freezers.

 

1.16         HCFCs and HFCs: hydrochlorofluorocarbons, and hydrofluorocarbons. 
(See also CFCs.)

 

1.17         PCB: Polychlorinated Biphenyl.

 

1.18         PGC funds: Public Goods Charge Funds.  The source of the funds used
to pay Contractor for work performed pursuant to this Agreement.

 

1.19         Primary Refrigerator or Freezer: Refrigerator or freezer currently
in use by customer as the main refrigerator or freezer.

 

1.20         Program Participants: Eligible Customers who turn in Eligible
Refrigerators or Freezers during the Contract Period.

 

1.21         Program Year 2004:  January 1, 2004 – December 31, 2004, unless
otherwise directed by the CPUC.

 

1.22         Program Year 2005:  January 1, 2005 – December 31, 2005, unless
otherwise directed by the CPUC.

 

1.23         Purchase Order: Document issued by SCE to facilitate payment to
Contractor for the Work described herein.

 

1.24         Recycling Center: The site at which Contractor will process
Eligible Refrigerators and Freezers, remove CFCs, HCFCs, HFCs, PCBs and other
Hazardous Materials, and recycle or legally dispose of Hazardous materials.

 

1.25         Recycling Charge: Per-unit price paid by SCE for services performed
by Contractor for the Work.  The Recycling Charge does not include marketing or
incentive charges.

 

--------------------------------------------------------------------------------


 

1.26         Remote Area: A city or town that, because of its population and
distance from the Contractor’s base of operations, justifies the use of an
extended timeframe (up to 25 Business Days from the initial customer contact) to
complete collection when mutually agreed to by the Parties.

 

--------------------------------------------------------------------------------


 

1.27         Secondary Refrigerator or Freezer: Surplus refrigerator or freezer
currently in use and utilized by customer concurrently with primary refrigerator
or freezer.

 

1.28         2004-05 Statewide Residential Appliance Recycling Program: 2004-05
statewide appliance recycling program approved by the CPUC to be implemented in
service territory of SCE.

 

1.29         Subcontractor: An entity contracting directly or indirectly with
Contractor to furnish services or materials as part of or directly related to
Contractor’s Work.

 

1.30         Utility: SCE.

 

1.31         Work: Any and all obligations of Contractor to be performed for SCE
and Eligible Customers of SCE pursuant to and during the Term of this Agreement,
any Amendment to this Agreement, or a subsequent Purchase Order or Change Order
incorporating this Agreement.  The Work shall include the services described in
Sections 4, 5, 6, and 10 of this Agreement, but is not limited to, Eligible
Refrigerator and Freezer scheduling and collection, Eligible Refrigerator and
Freezer processing, handling, storing, recycling, and legal disposal of
Hazardous Materials and Documentation preparation, customer complaint resolution
and other related activities.

 

2.             GENERAL TERMS

 

Contractor shall perform the Work and its associated obligations described below
as an independent contractor during the Term of this Agreement.

 

--------------------------------------------------------------------------------


 

3.             CONTRACT DOCUMENTS

 

This Agreement shall consist of the following documents: this Agreement, any
amendments to this Agreement, Purchase Orders, and Change Orders.  In the event
of any conflict or apparent conflict between any of the provisions of the
documents comprising this Agreement, the following order of construction of the
documents shall apply:

 

(i)            Amendments to the Agreement in chronological order from the most
recent to the earliest;

 

(ii)           Change Orders incorporating and reflecting any Amendments to the
Agreement in chronological order from the most recent to the earliest;

 

(iii)          This Agreement; and

 

(iv)          Purchase Order incorporating this Agreement.

 

Each Party shall notify the other immediately upon the identification of any
such conflict or inconsistency.

 

4.             CONTRACTOR RECYCLING SERVICES

 

4.1           Contractor shall be responsible for Program Participant service
activities in SCE’s service territory, including providing an inbound 800
telephone number for customers to access in English or Spanish, a web page which
allows statewide customer access for inquiries and/or qualification and to
signup for appointments 24 hours a day, seven days a week, all communication
services, verification of customer and refrigerator or freezer eligibility,
scheduling Eligible Refrigerator and Freezer collection appointments,
documentation of Program Participant data, and other activities.  The web site
content shall be approved by SCE.  Any changes to the content must be reviewed
and approved by SCE prior to implementation.

 

--------------------------------------------------------------------------------


 

4.2           Contractor shall be responsible for the following collection
services in SCE’s service territory:

 

(i)    Collect all Eligible Refrigerators and Freezers from Eligible Customers’
residences within 20 Business Days from the date the Refrigerator or Freezer was
scheduled for pickup (unless otherwise requested by the Eligible Customer).  In
Remote Areas of the service territory, or as approved by SCE’s Program Manager,
collection shall be no later than 25 Business Days from the date the Eligible
Refrigerator or Freezer was scheduled for pickup, unless otherwise requested by
the Eligible Customer.  In the event of unanticipated high demand for Program
services, Contractor and the SCE Program Manager shall, by mutual agreement,
establish other appropriate time limitations as necessary.

 

Contractor shall dedicate 14 international straight trucks with 24’ cargo boxes
and hydraulic lift gates solely to performing the Work.

 

A twenty-five percent (25%) reduction in the Recycling Charge shall be made by
SCE if Eligible Refrigerators and Freezers are collected later than 20 Business
Days after the Eligible Refrigerator or Freezer was scheduled for pickup or 25
Business Days in Remote Areas of each Utility’s service territory after the
Eligible Refrigerator or Freezer was scheduled for pickup, unless the Eligible
Customer requested the later collection date or the Contractor and the SCE
Program Manager established, by mutual agreement, other appropriate time
limitations.

 

(ii)   Ensure that the Eligible Refrigerator or Freezer is a working (cooling)
unit before removing it from a residence;

 

(iii)  Ensure the Eligible Refrigerator or Freezer was manufactured prior to
1990;

 

(iv)  Disable the Eligible Refrigerator or Freezer by cutting through the
electrical cord prior to leaving pick-up location; and

 

(v)   Transport and process the Eligible Refrigerator or Freezer at its
Recycling Center.

 

--------------------------------------------------------------------------------


 

Contractor represents and warrants that no refrigerator or freezer, nor any
component thereof, picked up by Contractor or a Subcontractor in the performance
of the Work, shall be resold or reused.

 

--------------------------------------------------------------------------------


 

4.3           Contractor shall be solely responsible for all methods,
techniques, sequences, and procedures for the dismantling of Eligible
Refrigerators and Freezers, processing of metal panels and components, recycling
of recovered scrap metal, glass and plastics, removal and management including,
but not limited to, recycling or lawful disposal of Hazardous Materials.

 

4.4           Contractor shall be solely responsible for all methods,
techniques, sequences, and procedures for the removal and management of all
capacitors found in Eligible Refrigerators and Freezers, and the removal and
disposal of compressor oil, CFCs, HCFCs, HFCs, PCBs, mercury and other Hazardous
Materials from the time Contractor collects Eligible Refrigerators and Freezers
pursuant to this Agreement.

 

4.5           Contractor and SCE shall establish and implement a financial
incentive service as follows:

 

4.5.1        Each Program Participant will be entitled to receive a check in the
amount of Thirty-five Dollars ($35.00).  The check is referred to as the
“Incentive”.

 

4.5.2        Contractor shall process and mail an Incentive check to each
Program Participant via the U.S. Postal System within 15 Business Days of the
date such Program Participant’s Eligible Refrigerator or Freezer was picked up.

 

4.5.3        As required under Section 10, Contractor shall provide SCE with a
weekly listing of Program Participants qualifying for an Incentive check for
SCE’s approval.  The weekly listing shall include the Program Participants’
names and addresses, ATO numbers, and dates of pickup

 

4.5.8        Upon SCE’s reimbursement of Contractor for the $35.00 Incentive
described in Section 4 of this Agreement, SCE shall be under no further
obligation with respect to reimbursement of such amounts and such reimbursement
shall constitute full payment to Contractor on behalf of the Program
Participants entitled to receive such Incentives.  Moreover, upon SCE’s payment
to Contractor of such reimbursement, Contractor shall be deemed the holder of
such property as far as the interests of the Program Participants for any and
all purposes, including, but not limited to, complying with the unclaimed
property

 

--------------------------------------------------------------------------------


 

laws of California and any and all other applicable states.  SCE shall not
assume any responsibility for other disposition of the reimbursement payments
after such reimbursement is paid to Contractor and shall not be entitled to the
reversion of any amounts so paid.

 

4.7           Contractor’s Customer Eligibility Inquiry List.  Contractor shall
provide SCE with its Customer Eligibility Inquiry Customer Eligibility Inquiry
list within five (5) Business Days of receipt of SCE’s relevant customer records
provided to Contractor for purposes of identifying Eligible Customers.

 

4.8           Contractor services documentation and record maintenance
services.  Contractor shall document and maintain records for services performed
under this Agreement as follows:

 

4.8.1        Appliance Turn-in Order Form (ATO) to collect data such as (a)
customer name, address, home and work phone numbers, (b) SCE account number, (c)
Eligible Refrigerator or Freezer manufacturer’s name model and style, (d)
defrost type, color, size, amperage, and age of unit; (e) location of Eligible
Refrigerator or Freezer within the residence, (f) disposition code, (g)
identification of units containing CFC-11, HCFCs and HFCs, (h) special pick-up
instructions (if applicable), and (i) in all cases each participating Eligible
Customer’s signature, when Contractor picks up an Eligible Refrigerator or
Freezer.  Contractor shall obtain the signature of customer in the event
refrigerator or freezer is discovered not to be an Eligible Refrigerator or
Freezer.

 

ATO data shall be compiled in electronic mode, employing a software program
suitable for exchange of information with SCE, subject to the approval of SCE’s
Program Manager.

 

Contractor shall utilize a computer software program designed to assign a
Disposition Code to each ATO for each Program Participant.

 

ATO originals shall be maintained at the Contractor’s Recycling Center and made
available to SCE in accordance with Section 14 of this Agreement.

 

--------------------------------------------------------------------------------


 

4.9           Contractor Survey.  Contractor shall conduct a Program Participant
telephone survey throughout the year, using a stratified purposeful sample of 5%
to 20% of the total number of Program Participants.  The stratification and
frequency of the survey may be modified periodically by SCE, provided that an
Amendment to this Agreement or a separate agreement shall be entered into if any
such modification necessitates unreasonable labor, as substantiated by
Contractor, requiring the negotiation of a charge separate from the Recycling
Charge.  The purpose of the survey shall be to elicit information such as
refrigerator or freezer use, customer demographics and customer satisfaction. 
Survey questions, stratification and frequency of survey may be modified
periodically as determined by SCE provided modified survey is reasonably
comparable.

 

5.             CONTRACTOR REPORTS

 

5.1           Contractor shall provide SCE with reports on the Work performed
under this Agreement.  Required data shall be compiled in electronic mode,
employing software suitable to exchange information with SCE, subject to
approval of SCE’s Program Manager.  SCE requests that Contractor submit program
documentation, including invoices, electronically.

 

5.1.1        A weekly invoice report as described below in Section 10;

 

5.1.2.       A weekly check disbursement report that corresponds to a weekly
invoice that shall include the Program Participants names and addresses, ATO
numbers, dates of pickup, and the dates the Incentive checks were mailed

 

5.1.3        A weekly program status report which shall contain scheduled,
cancelled and billed pickups delineating such by hard-to-reach (HTR) and
non-HTR.

 

5.1.4        A monthly report, provided no later than the 15th Calendar Day of
the preceding month’s activity which shall contain the following:

 

(i)    Number of Eligible Refrigerators and Freezers processed through the
Recycling Center during the previous month and the manufacturer’s name, model
and style, color, size in cubic feet, age of unit, and defrost type.

 

--------------------------------------------------------------------------------


 

(ii)   Environmental data such as an estimated breakdown of amount of
CFCs/HCFCs/HFCs recovered; number of pounds of PCB articles removed; number of
pounds of mercury articles removed, number and size of recycled Eligible
Refrigerators and Freezers containing CFC-11;  amount of compressor oil
recycled; and weight of metals materials sold for recycling: and the weight of
non-recyclable materials disposed.

 

5.1.5                An annual Program report summarizing Program Year 2004
information shall be submitted to SCE within 30 days after final collection of
outstanding 2004 scheduled pickups.

 

5.1.6                An annual Program report summarizing Program Year 2005
information shall be submitted to SCE within 30 days after final collection of
outstanding 2005 scheduled pickups.

 

5.1.7        Customer Comments and Complaints Report.  Contractor shall provide
SCE with a monthly status report on customer comments and status of customer
complaints (on a cumulative basis) as described below in Section 6.

 

5.1.8        Appliance Collection Reports. A report indicating the number of
Eligible Refrigerators and Freezers that were collected during the preceding
month and that were scheduled for collection from Eligible Customers during that
month, the date of the initial contact with the Eligible Customer, any
subsequent rescheduled dates initiated by Eligible Customer, the date or dates
the Eligible Refrigerator or Freezer was scheduled for collection, and the
actual collection date.

 

5.1.9        Upon reasonable oral or written request from an authorized
representative of SCE, special and nonrecurring reports during the course of the
2004-05 Statewide Residential Appliance Recycling Program.  Such report content
will be developed by the Parties in anticipation of or response to requests from
the CPUC, SCE internal audits, or compilation of data relevant to the 2004-05
Statewide Residential Appliance Recycling Program activities.  An amendment to
this Agreement or a separate agreement shall be entered into only if any

 

--------------------------------------------------------------------------------


 

such report necessitates a substantial change in labor, as substantiated by
Contractor, requiring the negotiation of a charge separate from the Recycling
Charge.

 

--------------------------------------------------------------------------------


 

6.             CONTRACTOR CUSTOMER COMPLAINT AND DISPUTE RESOLUTION PROCESS.

 

6.1           Contractor shall be responsible, to the complete satisfaction of
SCE, for developing and implementing a process for the management of customer
complaints.   Contractor shall undertake activities to resolve customer
complaints in an expedited manner including, but not limited to:  (a) ensuring
adequate levels of professional customer service staff, (b) direct access of
customer complaints to supervisory and/or management personnel, and (c) ensuring
sufficient levels of delivery personnel expected during times of high volume.

 

Any customer questions or disputes that cannot be answered or resolved by
Contractor shall be referred to SCE’s program manager within 24 hours of
occurrence.

 

6.2           A Customer Comment Tracking System for recording customer
inquiries, complaints, and positive feedback.  This Customer Comment Tracking
System is to include, but is not limited to, dates of customer complaints,
information on the number, characterization, resolution of customer complaints,
date of each complaint resolution, and tracking of the total number of telephone
calls, duration of calls, number of calls placed on hold, duration of time calls
are on hold, and number of cancelled calls (hang-ups).

 

7.             ELIGIBLE CUSTOMERS AND REFRIGERATORS AND FREEZERS

 

7.1           Eligible Customers shall include the following:

 

7.1.1        Customer is a resident in SCE’s service territory and occupies an
existing single-family residential (Domestic Rate) or multi-unit dwelling or
mobile home, or is the owner or authorized representative of existing
multifamily housing and who may qualify for the 2004-05 Statewide Residential
Appliance Recycling Program.  Eligible customers include customers who reside in
SCE’s service territory but who take distribution services from an entity other
than SCE.

 

--------------------------------------------------------------------------------


 

(i)            Contractor shall determine a customer’s eligibility status before
Contractor picks up a unit from a customer.

 

(ii)           Failure to verify customer eligibility shall result in nonpayment
of fees.

 

7.1.2        Customer is the owner of the Eligible Refrigerator or Freezer or
possesses written consent from the actual owner to turn in the Eligible
Refrigerator or Freezer.

 

7.1.3        Customer turns in no more than two Eligible Refrigerators or
Freezers or one each Eligible Refrigerator and Freezer per year unless written
SCE approval is obtained for any additional Eligible Refrigerator or Freezer. 
SCE shall not be obligated to pay Contractor the Incentive check amount or
Recycling Charge for any Eligible Refrigerator or Freezer picked up from an
Eligible Customer that exceeds the limit of two Eligible Refrigerators or
Freezers.

 

7.2           Eligible Refrigerators and Freezers for the 2004-05 Statewide
Residential Appliance Recycling Program shall depend on the following:

 

7.2.1        Refrigerator or freezer must be capable of cooling or freezing, or
both, as applicable, at time of collection.

 

7.2.2        Refrigerator or freezer minimum size is 14 cubic feet and maximum
size is 27 cubic feet.

 

7.2.3        Refrigerator or freezer was manufactured prior to 1990.

 

8.             INELIGIBLE CUSTOMERS AND REFRIGERATORS AND FREEZERS

 

8.1           Ineligible Customers

 

8.1.2        Low income customers who participate in a SCE’s refrigerator
replacement program for low-income customers in 2004-05.

 

8.1.3        Commercial customers who are on commercial SCE rates

 

8.1.4        A resident in a non-participating utility service territory.

 

--------------------------------------------------------------------------------


 

8.2           Ineligible Refrigerators and Freezers

 

8.2.1        Refrigerators or freezers sizes less than 14 cubic feet or greater
than 27 cubic feet.

 

8.2.2        Refrigerators or freezers containing sulphur dioxide (SO2) or
ammonia.

 

8.2.3        Commercial refrigerators or freezers, ammonia-containing gas
refrigerators, commercial freezers, and room air conditioners

 

8.2.4        Refrigerators or freezers not capable of cooling or freezing or
both, as applicable.

 

8.2.5        Refrigerators or freezers manufactured during or after 1990.

 

9.             CONTRACTOR’S COMPENSATION

 

9.1           Summary of Fees Payable to Contractor

 

Program Year 2004.  SCE shall pay Contractor as full compensation for completing
the Work during 2004.  The total amount to be paid to Contractor for Work
performed in accordance with the terms and conditions of this Agreement shall
not exceed the 2004 Maximum Aggregate Amount.

 

Program Year 2005.  SCE shall pay Contractor as full compensation for completing
the Work during 2005.  The total amount to be paid to Contractor for Work
performed in accordance with the terms and conditions of this Agreement shall
not exceed the 2005 Maximum Aggregate Amount.

 

9.1.1        Recycling Charge.  SCE shall pay to Contractor a per-unit Recycling
Charge for the number of units collected pursuant to this Agreement.

 

9.1.2        Incentive Cost.  SCE shall reimburse Contractor $35 for each
Incentive check payment distributed to Program Participants under the terms and
conditions of this Agreement.

 

--------------------------------------------------------------------------------


 

9.2           Payment schedule.

 

SCE shall transmit payments to Contractor for the Work (subject to offset by SCE
for any amount that is unsubstantiated or found to be incorrect) as follows:

 

(i)            For Incentive check reimbursement, within thirty (30) Calendar
Days of receipt in SCE’s Accounts Payable Division and Energy Efficiency
Division of Contractor’s weekly invoice and approval by SCE;

 

--------------------------------------------------------------------------------


 

(ii)           For Recycling Charges incurred, within thirty (30) Calendar Days
of receipt in SCE’s Accounts Payable Division and Energy Efficiency Division of
Contractor’s weekly invoice and approval by SCE;

 

SCE shall attempt to review and approve all weekly invoices within 5 Business
Days of receipt in SCE’s Accounts Payable Division and Energy Efficiency
Division of a properly documented invoice.  Contractor shall submit its invoices
to Energy Efficiency Division via SCE’s Program Manager at the contact
information set forth in Section 23 below.  Contractor shall submit its invoices
to SCE’s Accounts Payable Division in accordance with the instructions in the
Purchase Order.

 

10.           CONTRACTOR BILLING

 

10.1         On a weekly basis, in arrears, Contractor shall prepare and
electronically submit two weekly invoices to SCE as specified above to
substantiate the Recycling Charges, and Incentive check amounts due for
Contractor’s recycling services and payments to Program Participants for the
prior week.  Contractor shall provide SCE with a weekly listing of prospective
Program Participants.  The weekly listing shall include the Program
Participants’ names and addresses, dates of unit pickups, and the dates the
Incentive checks were mailed.

 

The weekly Recycling Charges invoice shall include the Refrigerators and
Freezers collected, processed, and recycled during the invoice period and the
total invoice amount.  Contractor shall provide with each invoice Program
Participants’ weekly listing including ATO number, service date, recycling
charge for the first unit, recycling charge for second unit, if applicable, and
total number of units and total recycling charge amount invoiced.

 

The weekly Participants Incentive Checks invoice shall include the per-unit
Incentive for the Eligible Refrigerators and Freezers payments to Program
Participants.  Contractor shall provide with each invoice Program Participants’
weekly listing including participants’ names, ATO numbers, appliance type,
pickup date, and total number of units and total Incentives amount invoiced.

 

--------------------------------------------------------------------------------


 

10.2         SCE will not pay any invoice which does not contain all required
documentation and information.

 

--------------------------------------------------------------------------------


 

10.3         SCE will not pay any invoice that includes charges (Recycling
Charges Incentive check amounts) for Work performed or services rendered more
than 60 days prior to the date the invoice is received by SCE unless the delay
is solely attributable to SCE’s failure to timely furnish the information
referenced in Section 11.

 

10.4         Contractor shall apply a per-unit Recycling Charge on units that
have been disabled, and only for the following transactions:

 

10.4.1      Collection of an Eligible Refrigerator or Freezer.

 

10.4.2      Collection contact made for Eligible Refrigerator or Freezer that
cannot be removed due to obstruction because of size or structural barrier,
provided that Contractor obtains written permission from Customer to permanently
disable said unit, and Contractor then permanently disables the unit.

 

10.5         Contractor shall submit a final invoice as specified in Section 9.2
above for the Contract Period within 15 Calendar Days after the termination or
expiration of this Agreement or final Eligible Refrigerator or Freezer pickup,
whichever occurs later, in hard copy and in electronic format acceptable to
SCE.  Failure to submit the invoice and required documentation to SCE within 15
Calendar Days may result in nonpayment of the invoice by SCE.

 

11.           SCE RESPONSIBILITIES

 

11.1         SCE shall provide to Contractor the following services:

 

11.1.1      Weekly updates of SCE’s Customer Records for purposes of identifying
Eligible Customers.

 

11.1.2      Customer lookups within five (5) Business Days of receipt of
Contractor’s Customer Eligibility Inquiry list.

 

11.1.3      If SCE fails to provide Contractor the required data within the time
frames specified above in this section, then the reporting time frames
stipulated in Section 5 shall be extended by the number of Business Days the
information is delayed.

 

--------------------------------------------------------------------------------


 

12.           OWNERSHIP AND CUSTOMER CONFIDENTIALITY REQUIREMENTS

 

12.1         Contractor, its employees, and any Subcontractors shall not
disclose any Confidential Customer Information (defined below) to any person
other than SCE’s personnel either during the Term of this Agreement or after its
completion, without Contractor having obtained the prior written consent of SCE,
except as provided by lawful court order or subpoena and provided Contractor
gives SCE advance written notice of such order or subpoena.

 

12.1.1      “Confidential Customer Information” includes, but is not limited to,
the customer’s name, address, account number and all billing and usage
information.  If Contractor is uncertain whether any information concerning a
customer should be considered Confidential Customer Information, Contractor
shall contact SCE prior to disclosing the customer information.

 

12.1.3      Prior to any approved disclosure of Confidential Customer
Information, Contractor must enter into a nondisclosure agreement with SCE.

 

12.1.3      This provision does not prohibit Contractor from disclosing
non-confidential information concerning the Work to the CPUC in any CPUC
proceeding, or any CPUC-sanctioned meeting or proceeding or other public forum.

 

12.2         All materials provided by SCE to Contractor during the performance
of this Agreement shall be returned to SCE after this Agreement is terminated or
at the request of SCE.  Contractor shall not duplicate any material furnished by
SCE without prior written approval from SCE.

 

12.3         All new, original information, material, and documents prepared or
caused to be prepared under this Agreement by Contractor using PGC funds shall
become the property of the CPUC.  Such information, or derivative information,
materials, and documents, shall be used by Contractor only for work performed
pursuant to this Agreement, and shall not be used in Contractor’s general course
of business, disclosed nor revealed in

 

--------------------------------------------------------------------------------


 

any way to a third party without the prior express written consent of SCE.

 

--------------------------------------------------------------------------------


 

12.4         Contractor Confidential Information

 

12.4.1      Except as required by the CPUC, SCE, its employees and any
Subcontractors of SCE shall not disclose any confidential or proprietary
information provided to SCE by Contractor (“Contractor’s Confidential
Information”) to any person other than Contractor’s personnel, either during the
Term of the Agreement, or after its completion, without having obtained the
prior written consent of Contractor.  By way of example, Contractor’s
Confidential Information shall include, without limitation, Contractor’s systems
for oil degassing, CFC recovery, CFC-11 and HCFC and HCF and PCB recovery and
Contractor’s computer software.  Prior to any approved disclosure, persons to
receive Contractor’s Confidential Information, including SCE, its employees or
any third-party, must enter into a nondisclosure agreement with Contractor.  SCE
agrees to require its employees to execute appropriate nondisclosure agreements
prior to any contact with, or evaluation of Contractor’s Confidential
Information

 

12.4.2      SCE agrees that, except as otherwise required by the CPUC, without
the prior written consent of Contractor, SCE will not, during the Term or after
termination or expiration of this Agreement, directly or indirectly, disclose to
any individual, corporation, or other entity, or use for its own or such other’s
benefit, any of Contractor’s Confidential Information, whether reduced to
written or other tangible form, which:

 

(i)            Is not generally known to the public or in the industry;

 

(ii)           Has been treated by Contractor or any of its subsidiaries as
confidential or proprietary; and

 

(iii)          Is of a competitive advantage to Contractor or any of its
subsidiaries and in the confidentiality of which Contractor or any of its
subsidiaries has a legally protectable interest.

 

12.4.3      Contractor’s Confidential Information which becomes generally known
to the public or in the industry, or, in the

 

--------------------------------------------------------------------------------


 

confidentiality of which, Contractor and its subsidiaries cease to have a
legally protectable interest, shall cease to be subject to the restrictions of
this Section 12.

 

--------------------------------------------------------------------------------


 

13.           CONFLICT OF INTEREST

 

Contractor agrees that time is of the essence for the Work described herein. 
Contractor further agrees that any agreement it has, or in which it may enter
with other parties (e.g., utilities or government agencies) for a recycling
program, shall not detrimentally affect the quality or timeliness of
Contractor’s performance of the Work required under this Agreement.

 

14.           RIGHT TO AUDIT AND INSPECT; RECORDKEEPING

 

14.1         SCE and/or its designated representatives shall have the right to
periodically audit, during normal business hours, the records and documents in
Contractor’s possession or under its control, relating to the Work, upon
reasonable advance written notice to Contractor.  This right to audit shall
extend for a period of five (5) years beyond the termination or expiration of
this Agreement.  Contractor agrees to allow SCE or its designated
representatives reasonable access to such records during normal business hours
and to allow interviews of any employees who might reasonably have information
related to such records.  Further, Contractor represents and warrants that
Contractor shall contractually require all Subcontractors to provide SCE
reasonable access to relevant records and staff of all Subcontractors concerning
the Work.

 

14.2         SCE and/or its designated representatives shall have the right to
periodically inspect, during normal business hours, Contractor’s facilities,
including trucks, used in performing the Work, upon reasonable advance written
notice to Contractor.  This right to inspect shall extend for a period of five
(5) years beyond the termination or expiration of this Agreement.  Contractor
agrees to allow SCE and/or its designated representatives reasonable access to
such facilities during normal business hours and to allow interviews of any
employees who might reasonably have information related to such facilities. 
Further, Contractor represents and warrants that Contractor shall contractually
require all Subcontractors to provide SCE reasonable access to facilities and
staff of all Subcontractors used in performing the Work.

 

14.3         Contractor shall retain, and shall cause its Subcontractors to
retain, all records and documents pertaining to the Work for a

 

--------------------------------------------------------------------------------


 

period of not less than 5 years beyond the termination or expiration of this
Agreement.

 

--------------------------------------------------------------------------------


 

15.           CHANGES

 

Changes to this Agreement shall be made by mutual agreement of the Parties
through a written amendment to the Agreement.  Such written amendment may be
incorporated into this Agreement through a subsequent Purchase Order or Change
Order.

 

16.           PERMITS, CODES, AND STATUTES

 

16.1         Contractor shall perform the Work set forth in this Agreement in
accordance with all applicable federal, state, and local laws, rules, and/or
ordinances.  Prior to performance of any services, Contractor shall, at its own
cost, have obtained, and shall have required all Subcontractors to obtain, all
licenses and permits required by law, rule, regulation, and ordinance, or any of
them, to engage in the activities required in connection with this transaction. 
Contractor also represents and warrants that, to the best of its knowledge,
based upon reasonable and prudent inquiry, any storage site and any disposal
facility to which the Hazardous Materials may be moved are in compliance with
any and all federal, state and local laws and regulations pertaining thereto and
that such storage sites and disposal facilities are suitable and may lawfully
receive and/or dispose of the Hazardous materials.

 

16.2         Contractor shall comply with all applicable local, state, and
federal safety and health laws in effect at the date of this Agreement,
including, but not limited to, EPA, California EPA, RCRA, the Occupational
Safety and Health Act of 1970 (OSHA), and all standards, rules, regulations, and
orders issued pursuant to such local, state, and federal safety and health
laws.  Should any such law, rule, or regulation be enacted or promulgated
subsequent to the date of this Agreement, which renders Contractor’s performance
impractical, Contractor and SCE shall, in good faith, negotiate an amendment to
this Agreement reasonably compensating Contractor for its additional costs.

 

17.           REPRESENTATIONS AND WARRANTIES

 

Contractor represents and warrants to SCE that the Work shall be performed in a
competent manner, in accordance with this Agreement,

 

--------------------------------------------------------------------------------


 

and that the acceptance, handling, storage, recycling, and disposal of the
Eligible Refrigerators and Freezers and the Hazardous Materials shall be in
accordance with (i) the requirements of this Agreement, and (ii) the applicable
local, state, and federal laws and regulations in effect at the time of the Work
performed.

 

18.             TITLE

 

18.1         Title to the Hazardous Materials shall pass to Contractor when
Contractor collects Eligible Refrigerators and Freezers from customers.

 

18.2         Title of collected Eligible Refrigerators and Freezers shall pass
to Contractor.

 

19.           INSURANCE

 

19.1         Without limiting Contractor’s liability to SCE, including the
requirements of Section 20, Indemnity, Contractor shall maintain for the Work,
and shall require that each Subcontractor maintain, at all times during the Work
and at its own expense, valid and collectible insurance as described below. 
This insurance shall not be terminated, expire, or materially altered except on
thirty (30) Calendar Days prior written notice to SCE.  Contractor shall furnish
SCE with certificates of insurance and forms acceptable to SCE and shall require
each Subcontractor to furnish Contractor with certificates of insurance, as
evidence that policies do provide the required coverage and limits of insurance
listed below.  Such certificates shall be furnished to SCE’s Program Manager by
Contractor within 30 days of execution of this Agreement, and by Subcontractor
upon receipt of its subcontract, but in any event prior to start of its portion
of the Work.  Any other insurance carried by SCE, its officers, agents, and
employees, which may be applicable, shall be deemed to be excess insurance, and
Contractor’s insurance shall be deemed primary for all purposes notwithstanding
any conflicting provision in Contractor’s policies to the contrary.

 

(i)            Workers’ Compensation Insurance with statutory limits, as
required by the state in which the Work is performed, and Employer’s Liability
Insurance with limits of not less than $5,000,000.  Carriers furnishing such
insurance shall be required to waive all rights of subrogation

 

--------------------------------------------------------------------------------


 

against SCE, its officers, agents, employees, and other contractors and
subcontractors.

 

(ii)           Comprehensive Bodily Injury and Property Damage Liability
Insurance, including owners, and contractors’ protective liability,
product/completed operations liability, contractual liability, and coverage for
liability incurred as a result of sudden and accidental discharge, dispersal,
release or escape of polluting materials, (excluding automobile) with a combined
single limit of not less than $3,000,000 for each occurrence.  Such insurance
shall: (a) acknowledge SCE and their officers, agents, and employees, as
additional insureds; (b) be primary for all purposes; and (c) contain standard
cross-liability provisions.

 

(iii)          Automobile Bodily Injury and Property Damage Liability Insurance
with a combined single limit of not less than $3,000,000 for each occurrence. 
Such insurance shall cover liability arising out of the use by Contractor and
Subcontractors of owned, non owned and hired automobiles in the performance of
the Work.  As used herein, the term “automobile” means vehicles licensed or
required to be licensed under the Vehicle Code of the state in which the Work is
performed.  Such insurance shall acknowledge SCE as an additional insured and be
primary for all purposes.

 

(iv)          Environmental Impairment Expense Insurance with a combined single
limit of not less than $5,000,000 for each occurrence and overall limits of
$10,000,000.  Such insurance shall provide coverage for necessary costs or
expense of removing, cleaning-up, transporting, nullifying, and rendering
ineffective, or any of them, any substance which has caused environmental
impairment and such insurance shall contain no exclusions for non-sudden and/or
non-accidental discharge, release or escape of polluting materials.  Such
insurance shall acknowledge SCE as an additional insured and be primary for all
purposes.

 

Contractor shall report immediately to SCE and confirm in writing any injury,
loss, or damage incurred by Contractor or Subcontractors in excess of $500.00,
or its receipt of notice of any claim by a third party in excess of

 

--------------------------------------------------------------------------------


 

$500.00, or any occurrence that might give rise to such claim.

 

If Contractor fails to comply with any of the provisions of this Section 19,
Contractor shall, at its own cost, defend, indemnify, and hold harmless SCE and
their respective officers, agents, employees, assigns, and successors in
interest, from and against any and all liability, damages, losses, claims,
demands, actions, causes of action, costs, including attorney’s fees and
expenses, or any of them, resulting from the death or injury to any person or
damage to any property to the extent that SCE would have been protected had
Contractor complied with all of the provisions of this Section 19.

 

--------------------------------------------------------------------------------


 

20.           INDEMNITY

 

20.1         Contractor shall, at its own cost, indemnify, defend, reimburse,
and hold harmless SCE and its officers, directors, employees, agents, assigns,
and successors in interest, (1) from and against any and all liability, damages,
losses, claims, suits, demands, actions, causes of action, costs, expenses,
including attorney’s fees and expenses, or any of them resulting from the death
or injury to any person or damage to or destruction of any property caused by
Contractor, Subcontractors, and employees, officers and agents of either
Contractor or Subcontractors, or any of them, and arising out of or attributable
to the performance or nonperformance of Contractor’s obligations under this
Agreement and including, without limitation, failure to comply fully with every
federal, state, or local law, statute, regulation, rule, ordinance, or
government directive which directly or indirectly regulates or affects the
handling, storage, recycling, or disposal of the Hazardous Materials to be
managed by Contractor hereunder; and (2) for any breach of any representation or
warranty made by Contractor in this Agreement.

 

In all cases of death or injury to employees, officers or agents of either
Contractor or Subcontractors, whether or not caused by Contractor, SCE shall be
indemnified by Contractor for any and all liability except to the extent such
death or injury results from the negligence of SCE.

 

20.2         Contractor shall, at its own cost, indemnify, defend, reimburse,
and hold harmless SCE, their officers, directors, employees, and agents,
assigns, and successors in interest, from and against any and all liability
imposed upon, or to be imposed upon SCE as applicable, under any law imposing
liability for the environmental clean-up of the Hazardous Materials at any
location (other than SCE’s property) where the Hazardous Materials have been
placed, stored or disposed of in the performance or nonperformance of
Contractor’s obligations under this Agreement, or any other site to which the
Hazardous Materials have migrated.

 

20.3         The indemnities set forth in this Section 20 shall not be limited
by the insurance requirements set forth in Section 19.

 

--------------------------------------------------------------------------------


 

21.           TERM AND TERMINATION

 

21.1         This Agreement shall commence on January 1, 2004 and continue in
effect until one of the following occurs: (a) December 31, 2005; (b) SCE
determines that Contractor has picked up all units called in prior to December
31, 2005; (c) SCE determines that Contractor has exhausted all available
funding; (d) SCE learns that Contractor has filed a petition in bankruptcy or
that an involuntary petition has been filed against Contractor and said
petition(s); or (e) the CPUC discontinues funding for the 2004-05 Statewide
Residential Appliance Recycling Program or this Agreement (the “Term”).

 

21.2         Either Party may terminate the Agreement for any reason by
providing thirty (30) Calendar Days advance written notice to the other Party. 
The termination shall become effective on the last day of said notice period
(“Termination Date”).  Contractor shall be paid for all Work performed prior to
the Termination Date.  In such event, SCE shall only be obligated to pay
contractor for such Eligible Refrigerators and Freezers actually collected by
Contractor for recycling as of the Termination Date, and shall not be obligated
to pay Contractor for units not collected.

 

21.3         In the event of termination pursuant to this Section 21, Contractor
and SCE shall work cooperatively to facilitate the termination of the 2004-05
Statewide Residential Appliance Recycling Program.

 

21.4         Each Party shall immediately provide at no cost to the other any
testimony, or any communications with the CPUC, or any board, division,
committee or member thereof, which could reasonably be anticipated to affect the
2004-05 Statewide Residential Appliance Recycling Program or which addresses it
in any manner.

 

22.           STOP WORK

 

SCE may suspend the Work for good cause, such as safety concerns, fraud, or
excessive customer complaints, by orally notifying Contractor to suspend the
Work. Contractor shall stop work immediately, and may resume the Work only upon
receiving written notice from SCE to resume the Work.

 

--------------------------------------------------------------------------------


 

23.           WRITTEN NOTICES

 

23.1         Any written notice, demand or request required or authorized in
connection with this Agreement, shall be deemed properly given if delivered in
person or sent by facsimile, nationally recognized overnight courier, or first
class mail, postage prepaid, to the address specified below, or to another
address specified in writing by SCE as follows:

 

SCE:

Southern California Edison Company
Refrigerator /Freezer Recycling Program
Tom Schober

2244 Walnut Grove Avenue - Quad 2A
Rosemead, CA 91770
(626) 302-8626 telephone
(626) 302-1834 facsimile
tom.schober@sce.com

 

Contractor:

ARCA CALIFORNIA Inc.
Jack Cameron, President
7400 Excelsior Boulevard
Minneapolis, MN 55426
(952) 930-1717 telephone
(612) 889-6600 cellular
(952) 930-1800 facsimile
jcameron@arcainc.com

 

23.2         Notices shall be deemed received (a) if personally or
hand-delivered, upon the date of delivery to the address of the person to
receive such notice if delivered before 5:00 p.m., or otherwise on the Business
Day following personal delivery; (b) if mailed, three (3) Business Days after
the date the notice is postmarked; (c) if by facsimile, upon electronic
confirmation of transmission, followed by telephone notification of transmission
by the noticing Party; or (d) if by overnight courier: on the Business Day
following delivery to the overnight courier within the time limits set by that
courier for next-day delivery.

 

--------------------------------------------------------------------------------


 

24.           SUBCONTRACTS

 

24.1         Contractor represents and warrants that Contractor shall
contractually require each Subcontractor to be bound by general terms and
conditions protecting each participating Utility which are equivalent to the
terms and conditions of this Agreement.

 

24.2         Contractor shall, at all times, be responsible for the Work, and
acts and omissions, of Subcontractors and persons directly or indirectly
employed by them for services in connection with the Work.  This Agreement shall
not constitute a contractual relationship between any Subcontractor and SCE nor
any obligation for payment by SCE to any Subcontractor.

 

25.           INDEPENDENT CONTRACTOR

 

The Contractor, and its employees, Subcontractors, and agents of Contractor in
the performance of this Agreement, shall act in an independent capacity and not
as officers or employees or agents of SCE.

 

26.           NON-DISCRIMINATION CLAUSE

 

Contractor and its Subcontractors shall not unlawfully discriminate, harass, or
allow harassment against any employee or applicant for employment because of
sex, race, color, ancestry, religious creed, national origin, physical
disability (including HIV and AIDS), mental disability, medical condition
(cancer), age (over 40), marital status, and denial of family care leave. 
Contractor and Subcontractors shall insure that the evaluation and treatment of
their employees and applicants for employment are free from such discrimination
and harassment.  Contractor and its Subcontractors shall comply with the
provisions of the Fair Employment and Housing Act (Government Code Section 12990
(a-f) et seq.) and the applicable regulations promulgated thereunder (California
Code of Regulations, Title 2, Section 7285 et seq.). The applicable regulations
of the Fair Employment and Housing Commission implementing Government Code
Section 12990 (a-f), set forth in Chapter 5 of Division 4 of Title 2 of the
California Code of Regulations, are incorporated into this Agreement by
reference and made a part hereof as if set forth in full.  Contractor and its
Subcontractors shall give written notice of their

 

--------------------------------------------------------------------------------


 

obligations under this clause to labor organizations with which they have a
collective bargaining or other Agreement.

 

Contractor shall include the nondiscrimination and compliance provisions of this
clause in all subcontracts for the Work.

 

27.           CPUC AUTHORITY TO MODIFY

 

This Agreement shall at all times be subject to review and change or
modification by the CPUC in the exercise of its jurisdiction.

 

28.           NON-WAIVER

 

None of the provisions of this Agreement shall be considered waived by either
Party unless such waiver is specifically stated in writing.

 

29.           ASSIGNMENT

 

In the event SCE is required to assign its rights, duties and obligations under
this Agreement to the CPUC and/or its designee, Contractor agrees to consent to
such an assignment.  Other than the aforementioned assignment, neither Party
shall delegate or assign this Agreement or any part or interest thereof, without
the prior written consent of the other Party, and any assignment without such
consent shall be void and of no effect.

 

30.           FORCE MAJEURE

 

Failure of Contractor to perform any of the provisions of this Agreement by
reason of any of the following shall not constitute an event of default or
breach of this Agreement: strikes, picket lines, boycott efforts, earthquakes,
fires, floods, war (whether or not declared), revolution, riots, insurrections,
acts of God, acts of government (including, without limitation, any agency or
department of the United States of America), acts of the public enemy, scarcity
or rationing of gasoline or other fuel or vital products, inability to obtain
materials or labor, or other causes which are reasonably beyond the control of
the Contractor.

 

--------------------------------------------------------------------------------


 

31.           DISPUTE RESOLUTION

 

31.1         Should any dispute arise between the Parties regarding this
Agreement, the Parties agree to enter into good faith negotiations as soon as
practicable to resolve such disputes within five (5) Business Days of receipt of
a written notice describing the dispute.  If the Parties are unable to resolve
the dispute, the Parties agree to refer the matter to the Energy Division for
resolution by the CPUC.

 

--------------------------------------------------------------------------------


 

31.2         All negotiations, mediation and/or arbitration conducted pursuant
to this clause are confidential and shall be treated as compromise and
settlement negotiations, to which Section 1119 of the California Evidence Code
shall apply, and Section 1119 is incorporated herein by reference.

 

31.3         Notwithstanding the foregoing provisions, a Party may seek a
preliminary injunction or other provisional judicial remedy if in its judgment
such action is necessary to avoid irreparable damage or to preserve the status
quo.

 

31.4         Each Party is required to continue to perform their obligations
under this Agreement that are not related to the dispute, pending final
resolution of a dispute arising out of or relating to this Agreement.

 

32.           SEVERABILITY

 

In the event that any of the terms, covenants or conditions of this Agreement,
or the application of any such term, covenant or condition, shall be held
invalid as to any person or circumstance by any court, regulatory agency, or
other regulatory body having jurisdiction, all other terms, covenants, or
conditions of this Agreement and their application shall not be affected
thereby, but shall remain in full force and effect, unless a court, regulatory
agency, or other regulatory body holds that the provisions are not separable
from all other provisions of this Agreement.

 

33.           GOVERNING LAW

 

This Agreement shall be interpreted, governed, and construed under the laws of
the State of California as if executed and to be performed wholly within the
State of California.  Any action brought to enforce or interpret this Agreement
shall be filed in Los Angeles County, California.

 

34.           SECTION HEADINGS

 

Section headings appearing in this Agreement are for convenience only and shall
not be construed as interpretations of text.

 

--------------------------------------------------------------------------------


 

35.           SURVIVAL

 

Notwithstanding completion or of this Agreement, the Parties shall continue to
be bound by the provisions of this Agreement which by their nature survive such
completion or termination.  Such provisions shall include, but not be limited
to, Sections 12, 14, and 20 of this Agreement.

 

36.           NONRELIANCE

 

Neither Party has relied upon any representation, warranty, projection, estimate
or other communication from the other not specifically so identified in this
Agreement.

 

37.           ATTORNEYS’ FEES

 

In the event of any legal action or other proceeding between the Parties arising
out of this Agreement or the transactions contemplated herein, the prevailing
Party in such legal action or proceeding shall be entitled to have and recover
from the other Party all costs and expenses incurred therein, including
reasonable attorneys’ fees.

 

38.           COOPERATION

 

Each Party agrees to cooperate with the other Party in whatever manner
reasonably required to facilitate the successful completion of this Agreement.

 

39.           ENTIRE AGREEMENT

 

This Agreement contains the entire agreement and understanding between the
Parties and merges and supersedes all prior agreements, representations and
discussions pertaining to the subject matter of this Agreement, including
Contractor’s proposals.  Any changes, exceptions, or different terms and
conditions proposed by Contractor are hereby rejected unless expressly stated in
this Agreement.

 

--------------------------------------------------------------------------------


 

40.           COUNTERPARTS.

 

This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original, but all of which together shall be deemed to be one
and the same instrument.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by their duly authorized representatives.

 

CONTRACTOR:

SCE:

 

 

ARCA CALIFORNIA, INC.

SOUTHERN CALIFORIA EDISON COMPANY

 

 

By:

/s/Jack Cameron

 

By:

/s/Pamela A. Bass

 

Its:

President

 

 

Its:

Sr. Vice President

 

CSBU

 

 

Name Printed:

Jack Cameron

 

 

Name Printed:

Pamela A. Bass

 

Date:

January 17, 2004

 

Date:

January 22, 2004

 

 

--------------------------------------------------------------------------------